NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Submitted July 17, 2008
                                    Decided July 18, 2008

                                           Before

                               JOEL M. FLAUM, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge                       

                                 DIANE S. SYKES, Circuit Judge

No. 07‐4087

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Central District of Illinois.

       v.                                           No. 07‐30030‐001

LELEN L. BONDS,                                     Jeanne E. Scott, 
     Defendant‐Appellant.                           Judge.



                                         O R D E R

        Lelen Bonds pleaded guilty to one count of distributing crack, see 21 U.S.C.
§ 841(a)(1), and was sentenced to 162 months’ imprisonment, to be followed by six years’
supervised release.  Bonds filed a notice of appeal, but his appointed counsel moves to
withdraw because she cannot discern a nonfrivolous basis for the appeal.  See Anders v.
California, 386 U.S. 738, 744 (1967).  Counsel’s brief is adequate, and Bonds has responded
under Circuit Rule 51(b).  We limit our review to the potential issues identified by counsel
and Bonds.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).

      Law enforcement agents equipped an informant’s car with a hidden video camera
without audio capability.  In January 2007 the informant contacted Bonds, and they agreed
No. 07‐4087                                                                              Page 2

to meet outside Bonds’s home.  The informant drove his car to Bonds’s residence and, while
still seated in the car, paid Bonds $150 in exchange for 1.1 grams of crack cocaine. 
Surveillance officers had observed Bonds approach the informant’s car, and the video from
the hidden camera showed Bonds conducting the transaction with the informant.

       At Bonds’s change of plea hearing, the government recited this factual account, and
Bonds and his attorney confirmed that they had reviewed the videotape and recognized
Bonds.  Bonds then agreed that he had committed the acts the government alleged, knowing
that he was illegally selling drugs.  The court accepted Bonds’s guilty plea and ordered a
presentence investigation report.

        At sentencing, the district court noted that this offense ordinarily would carry a base
offense level of 16.  But Bonds qualified as a career offender because of his two prior
convictions for controlled substance offenses, which triggered a base offense level of 34.  See
U.S.S.G. § 4B1.1(a).  The court reduced that number by three levels for acceptance of
responsibility.  Bonds’s resulting offense level of 31, combined with his placement in
criminal history category VI, see id. § 4B1.1(b), resulted in an advisory sentencing range of
188 to 235 months’ imprisonment.  The government recommended a below‐guidelines
sentence of 169 months, on account of Bonds’s extensive cooperation with authorities after
his arrest.

       The district court then questioned Bonds about an objection he had made to the
presentence report.  Bonds had argued that one of his prior convictions was for possession
of a controlled substance rather than possession with intent to deliver.  If this was true, then
Bonds would not be classified as a career offender.  See U.S.S.G. § 4B1.2(b).  Bonds’s
attorney conceded, though, that after he had filed his objection, he obtained new
information which convinced him that the objection had been in error.  Bonds himself then
withdrew the objection.

       Next, the court considered the factors described in 18 U.S.C. § 3553(a).  The court
acknowledged the need to avoid unwarranted sentencing disparities among defendants
who have committed similar acts, see id. § 3553(a)(6), and opined that the government’s
recommended sentence was appropriate to meet that goal, given that Bonds’s last two drug
offenses had involved relatively small quantities of drugs and that he had helped the
government substantially.  The court told Bonds it was important for him to make positive
changes in his life, in order to have a future career that doesn’t involve drugs and to be a
good example to his children.  The court also stated that it was considering several letters
Bonds submitted from people in his life.  The court then subtracted an additional seven
months from the term the government suggested and imposed a 162‐month sentence.
No. 07‐4087                                                                               Page 3

       Bonds does not want his guilty plea set aside, so counsel properly omits from her
Anders submission any discussion of the voluntariness of the plea or the adequacy of the
plea colloquy.  See United States v. Knox, 287 F.3d 667, 671‐72 (7th Cir. 2002).  

       Counsel instead examines whether Bonds could challenge his prison sentence. 
Counsel notes that the district court properly calculated the applicable guidelines range. 
See Rita v. United States, 127 S.Ct. 2456, 2465 (2007).  Any argument that Bonds’s prior
conviction was not a controlled substance offense is now waived because he withdrew his
objection at sentencing.  See United States v. Cunningham, 405 F.3d 497, 502 (7th Cir. 2005);
United States v. Sensmeier, 361 F.3d 982, 986‐87 (7th Cir. 2004); United States v. Cooper, 243
F.3d 411, 416 (7th Cir. 2001) (explaining that waiver occurs “where either a defendant or his
attorney expressly declined to press a right or to make an objection”).  

       Bonds contends that the district court’s sentence is unreasonable because his offense
involved only a small amount of crack cocaine.  But we agree with counsel that any
challenge to the reasonableness of Bonds’s 162‐month prison sentence, which was 26
months below the applicable guidelines’ range, would be frivolous. We have, in fact,
previously noted that it would be “hard to conceive of below‐range sentences that would be
unreasonably high.”  United States v. George, 403 F.3d 470, 473 (7th Cir. 2005).  In this case,
moreover, the district court gave meaningful consideration to both the sentencing
guidelines and the factors under § 3553(a).  For instance, the court took into account the
seriousness of the offense, Bonds’s criminal history, the supportive letters written by
Bonds’s friends and family, and the need to avoid unwarranted sentencing disparities. 
Counsel cannot identify a convincing reason why Bonds’s sentence is unreasonable, and
thus we agree that it would be frivolous to pursue this challenge.

            Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.